[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                July 16, 2007
                               No. 06-15243                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                    D. C. Docket No. 05-00043-CR-WLS-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

DARREN CANTRELL MILLER,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                      _________________________

                                (July 16, 2007)

Before TJOFLAT, ANDERSON and HULL, Circuit Judges.

PER CURIAM:

     Gerald Bernard Williams, appointed appellate counsel for Darren Cantrell
Miller, has filed a motion to withdraw on appeal, supported by a brief prepared

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, Miller’s motions for appointment of new

counsel, withdrawal of guilty plea or, alternatively, an extraordinary motion for

new trial and change of venue, information and privacy act request, and to proceed

in forma pauperis are DENIED as moot, and his convictions and sentences are

AFFIRMED.1




       1
           We decline to review on direct appeal Miller’s claim of ineffective assistance of
counsel.


                                                  2